EXHIBIT 10.1
 
STOCK EXCHANGE AGREEMENT


THIS STOCK EXCHANGE AGREEMENT (this “Agreement”) is entered into effective this
11th day of July, 2013 by and between M&K Family Limited Partnership, a
______________ limited partnership (“Shareholder”) and TriStar Wellness
Solutions, Inc., a Nevada corporation (“TWS”). Each of Shareholder and TWS shall
be referred to as a “Party” and collectively as the “Parties.”


RECITALS


WHEREAS, in February 2013, Shareholder received 19,500,000 shares of TWS’ common
stock from Highpeak, LLC;


WHEREAS, Shareholder is interested in converting some of those shares of TWS
common stock into Series D Preferred Stock, specifically 15,750,000 shares of
TWS common stock into 630,000 shares of Series D Preferred Stock;


WHEREAS, TWS is interested in decreasing its shares of common stock outstanding
by having Shareholder exchange 15,750,000 shares of TWS common stock (the “TWS
Common Shares”) back into 630,000 shares of Series D Preferred Stock (the “TWS
Preferred Shares”);


WHEREAS, the Parties desire to enter into this Agreement for the exchange of
stock in order to further their respective purposes, and intend that the
transaction will be a tax free exchange under the Internal Revenue Code of 1986,
as amended.


NOW, THEREFORE, for good and adequate consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties covenant, promise and agree as
follows:
 
 
1

--------------------------------------------------------------------------------

 


AGREEMENT


1.             TERMS OF THE EXCHANGE: The Exchange shall be consummated on the
following terms and conditions:


(a)   Within five (5) business days of the execution of this Agreement (the
“Exchange Date”), Shareholder will deliver to TWS either (i) a stock certificate
representing the TWS Common Shares, or (ii) a lost certificate affidavit
covering the TWS Common Shares, and (iii) an executed, medallion-guaranteed
stock power evidencing the transfer of the TWS Common Shares back to TWS
treasury shares, in the form attached hereto as Exhibit A.
 
(b)          No later than the Exchange Date, TWS will transfer to Shareholder
the TWS Preferred Shares in the name of the Shareholder.
 
2.             REPRESENTATIONS, WARRANTIES AND AGREEMENTS BY SHAREHOLDER:
Shareholder hereby represents, warrants and agrees as follows:
 
(a)           Shareholder has title in and to the TWS Common Shares free and
clear of all liens, security interests, pledges, encumbrances, charges,
restrictions, demands and claims, of any kind and nature whatsoever, except for
those restrictions placed on the shares by applicable federal and state
securities laws.
 
(b)          Shareholder shall transfer title, in and to the TWS Common Shares,
to TWS free and clear of all liens, security interests, pledges, encumbrances,
charges, restrictions, demands and claims, of any kind and nature whatsoever,
whether direct or indirect or contingent.
 
(c)           Shareholder has the full right, power and authority to enter into
this Agreement and to carry out and consummate the transaction contemplated
herein. This Agreement constitutes the legal, valid and binding obligation of
Shareholder.
 
(d)           The information heretofore furnished by Shareholder to TWS for
purposes of or in connection with this Agreement or any transaction contemplated
hereby does not, and all such information hereafter furnished by Shareholder to
TWS will not (in each case taken together and on the date as of which such
information is furnished), contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements
contained therein, in the light of the circumstances under which they are made,
not misleading.

 
(e)           The representations and warranties herein by Shareholder will be
true and correct in all material respects on and as of the date hereof and will,
except as provided herein, survive the Exchange Date.
 
 
2

--------------------------------------------------------------------------------

 


(f)           No form of general solicitation or general advertising was used by
Shareholder or TWS or, to the best of its actual knowledge, any other person
acting on behalf of Shareholder or TWS, in connection with the Exchange.
 
(g)          None of the TWS Common Shares are or will be subject to any voting
trust or agreement. No person holds or has the right to receive any proxy or
similar instrument with respect to the TWS Common Shares.
 
(h)          Shareholder acknowledges that it has been furnished with such
financial and other information concerning TWS, the directors and officers of
TWS, and the business of TWS as Shareholder considers necessary in connection
with the Exchange. As a result, Shareholder is familiar with the business,
operations, properties, and financial condition of TWS and has discussed with
officers or legal counsel of TWS any questions Shareholder may have had with
respect thereto. Shareholder has consulted with its own legal, accounting, tax,
investment and other advisers with respect to the tax treatment, merits, and
risks of the transactions contemplated hereby.
 
(i)            Shareholder acknowledges that the TWS Preferred Shares are
governed by terms of that certain Certificate of Designation for TWS’ Series D
Convertible Preferred Stock, which sets forth the rights and preferences of TWS’
Series D Convertible Preferred Stock.
 
(j)            Shareholder represents that he/she/it is acquiring the TWS
Preferred Shares solely for his/her/its own account and beneficial interest for
investment and not for sale or with a view to distribution of the TWS Preferred
Shares or any part thereof, has no present intention of selling (in connection
with a distribution or otherwise), granting any participation in, or otherwise
distributing the same, and does not presently have reason to anticipate a change
in such intention.
 
(k)           Shareholder further acknowledges that the TWS Preferred Shares are
restricted securities under Rule 144 of the Act, and, therefore, if the TWS, in
its sole discretion, chooses to issue any certificates reflecting the ownership
interest in the TWS Preferred Shares, those certificates will contain a
restrictive legend substantially similar to the following:


THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.
 
 
3

--------------------------------------------------------------------------------

 
 
Without in any way limiting the representations set forth above, Shareholder
further agrees not to make any disposition of all or any portion of the TWS
Preferred Shares unless and until:
 
(i)            There is then in effect a Registration Statement under the Act
covering such proposed disposition and such disposition is made in accordance
with such Registration Statement; or
 
(ii)           Shareholder shall have obtained the consent of TWS and notified
TWS of the proposed disposition and shall have furnished TWS with a detailed
statement of the circumstances surrounding the proposed disposition, and if
reasonably requested by TWS, Shareholder shall have furnished TWS with an
opinion of counsel, reasonably satisfactory to TWS, that such disposition will
not require registration under the Act or any applicable state securities laws.
 
Notwithstanding the provisions of subparagraphs (i) and (ii) above, no such
registration statement or opinion of counsel shall be necessary for a transfer
by such WPV Shareholder to a partner (or retired partner) of Shareholder, or
transfers by gift, will or intestate succession to any spouse or lineal
descendants or ancestors, if all transferees agree in writing to be subject to
the terms hereof to the same extent as if they were the Shareholder hereunder as
long as the consent of TWS is obtained.
 
3.             REPRESENTATIONS, WARRANTIES AND AGREEMENTS BY TWS: TWS hereby
represents, warrants and agrees as follows:


(a)           TWS a corporation duly qualified and in good standing with the
State of Nevada, its state of incorporation, with full power and authority to
enter into and perform this Agreement and to consummate the transactions
contemplated hereby and to effect the Exchange in accordance with the terms
hereof.


(b)           The information heretofore furnished by TWS to Shareholder for
purposes of or in connection with this Agreement or any transaction contemplated
hereby does not, and all such information hereafter furnished by TWS to
Shareholder will not (in each case taken together and on the date as of which
such information is furnished), contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
contained therein, in the light of the circumstances under which they are made,
not misleading.


(c)           The representations and warranties herein by TWS will be true and
correct in all material respects on and as of the date hereof and will, except
as provided herein, survive the Exchange Date.


(d)          No form of general solicitation or general advertising was used by
Shareholder or TWS or, to the best of its actual knowledge, any other person
acting on behalf of Shareholder or TWS, in connection with the exchange.


(e)           None of the TWS Preferred Shares are or will be subject to any
voting trust or agreement. No person holds or has the right to receive any proxy
or similar instrument with respect to the TWS Preferred Shares.
 
 
4

--------------------------------------------------------------------------------

 


4.            CONFIDENTIALITY. Each Party hereto will hold and will cause its
agents, officers, directors, attorneys, employees, consultants and advisors to
hold in strict confidence, unless compelled to disclose by judicial or
administrative process or, in the opinion of its counsel, by other requirements
of law, all documents and information concerning any other Party furnished it by
such other Party or its representatives in connection with the subject matter
hereof (except to the extent that such information can be shown to have been (i)
previously known by the Party to which it was furnished, (ii) in the public
domain through no fault of such Party, (iii) later lawfully acquired from other
sources by the Party to which it was furnished) or (iv) to the extent the
information is required to be disclosed by federal or state laws or regulations,
and each Party will not release or disclose such information to any other
person, except its auditors, attorneys, financial advisors, bankers and other
consultants and advisors in connection with this Agreement. Each Party shall be
deemed to have satisfied its obligation to hold confidential information
concerning or supplied by the other Party if it exercises the same care as it
takes to preserve confidentiality for its own similar information.


5.            This Agreement may not be amended, canceled, revoked or otherwise
modified except by written agreement subscribed by all of the Parties to be
charged with such modification.


6.            This Agreement shall be binding upon and shall inure to the
benefit of the Parties hereto and their respective partners, employees, agents,
servants, heirs, administrators, executors, successors, representatives and
assigns.


7.            All Parties hereto agree to pay their own costs and attorneys'
fees except as follows.


8.            This Agreement and the rights of the parties hereunder shall be
governed by and construed in accordance with the laws of the State of
Connecticut including all matters of construction, validity, performance, and
enforcement and without giving effect to the principles of conflict of laws.
Venue for any action brought under this Agreement shall be in the appropriate
court in Fairfield County, Connecticut.


9.            This Agreement may be executed in one or more counterparts, each
of which when executed and delivered shall be an original, and all of which when
executed shall constitute one and the same instrument.
 
 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto, agreeing to be bound hereby, execute
this Agreement upon the date first set forth above.



“Shareholder”   “TWS”               M&K Family Limited Partnership,   TriStar
Wellness Solutions, Inc.   a _________ limited partnership   a Nevada
corporation                            
/s/ Kathleen A. Wax
   
/s/ John Linderman
  By:
Kathleen A. Wax
  By:
John Linderman
  Its:
General Partner
  Its:
Chief Executive Officer
 

 
 
6

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Form of Stock Power
 
 
 
 
 
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------